DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 01/28/2021 in response to the Non-Final Office Action dated 10/29/2020.
Claims 5-7, 12-15, 20-22 and 27-32 have been canceled. Claims 33-36 are added.
Claims 1-4, 8-11, 16-19, 23-26 and 33-36 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11, 16-19, 23-26 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “transmitting, by the eNB, downlink control information over reserved resources in the at least one downlink transmission resource region, wherein at least one User Equipment (UE) is scheduled in the downlink control information to transmit data in the downlink transmission resource region and detects the downlink control information over the reserved resources in the downlink transmission period of time; and transmitting, by the eNB,. a preamble sequence to instruct a UE or a group of UEs to receive the downlink control information in the downlink transmission period of time.” The claim language is confusion and ambiguous, for example, the eNB already transmitted  downlink control information,  i.e., a UE or a group of UEs may have already received the downlink control information, then why next limitation requires the eNB to transmit a preamble sequence to instruct a UE or a group of UEs to receive the downlink control information in the downlink transmission period of time.
The same or similar issue exists in Claims 8, 16 and 23.
 Depending Claims 2-4, 9-11, 17-19, 24-26 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency of independent claim 1, 8 16  or 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 16-19 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (US 2014/0348123 A1) in view of DAMNJANOVIC (US 2016/0255611 A1) and LIU (US 2014/0321399 A1).
Regarding Claim 1, ZHOU discloses a method for transmitting downlink control information (FIG. 11), the method comprising: 
determining, by an evolutional Node B (eNB), a state of resource allocation in a downlink transmission period of time (see FIGS. 2 and 11 and associated paragraphs, wherein the resources are determined, reserved and mapped, indicating a state of resource allocation), wherein the resource allocation comprises allocation of at least one downlink transmission resource region, different time resources or frequency resources or time-frequency resources are occupied by different downlink transmission resource regions (FIGS. 2 and 11, and associated paragraphs,  “determine a first time set and a second time set”; see also FIG. 5 or 9, wherein time-frequency resources (REs or PRBs) are reserved, e.g.,  for control signaling), and the downlink transmission period of time comprises at least one symbol, or a length of the downlink transmission period of time is B ms, wherein B is a positive integer (FIGS. 5 and 9, wherein some symbols are reserved for control signaling, TTI is the length of downlink transmission period of time, for example, the first control signaling occupies three symbols); 
transmitting, by the eNB, downlink control information over reserved resources in the at least one downlink transmission resource region (FIG. 2, steps 23-24), wherein at least one User Equipment (UE) is scheduled in the downlink control information to transmit data in the downlink transmission resource region (FIG. 9 and [0106], “The network side device transmits downlink signaling to a UE, where the downlink signaling includes information of a PRB used for data signal transmission, where the PRB used for data signal transmission is a part or all of reserved bandwidth”) and detects the downlink control information over the reserved resources in the downlink transmission period of time (FIG. 2, steps 24-25).
ZHOU does not disclose: 
transmitting, by the eNB, a preamble sequence to instruct a UE or a group of UEs to receive the downlink control information in the downlink transmission period of time;  
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 

However, DAMNJANOVIC  teaches:
transmitting, by the eNB, a preamble sequence to instruct a UE or a group of UEs to receive the downlink control information in the downlink transmission period of time (see [0064], “base station 105 may be transmitting channel usage beacons or preambles beginning in eCC SCell TTI n+1 335-b; and the UE 115 may thus receive a preamble transmission from the base station 105 in eCC SCell TTI n+7 325-b upon initiating monitoring of eCC SCell 315-b. The UE 115 may then receive a control or data transmission (e.g., PDCCH or PDSCH) on eCC SCell from the base station 105 in eCC SCell TTI n+8 340-b”, wherein the preamble at TTI n+7 325-b instructs ( or indicates channel availability to) the UE to receive control information at TTI n+8 340-b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of DAMNJANOVIC to the method of ZHOU, in order to reduce resource usage (e.g., power, time, etc.) for monitoring a channel availability for communication as suggested by DAMNJANOVIC (see [0003]).
modified ZHOU does not disclose: 
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal.
However, LIU teaches: 
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal ([0038], “the number of subcarriers and the number of OFDM symbols included in a PDCCH are different …”, wherein the the number of subcarriers and the number of OFDM symbols included in a PDCCH are determined, for example,  in the subframe transmitted for the second time; [0135], “to notify REs included in the E-CCE of the first type and/or REs included in the E-CCE of the second type to the user equipment through broadcast, system information, or radio resource control protocol RRC signaling”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LIU as mentioned above to the method of ZHOU, in order to improve transmission efficiency, and reduce transmission complexity by solving a transmission problem of available changing transmission resources caused by introduction of an E-PDCCH as suggested by LIU (see [0007]-[0021]).

Regarding Claim 2, modified ZHOU discloses the method according to claim 1. 
ZHOU further discloses wherein resource positions of the reserved resources are start positions of respective elementary data transmission elements (FIGS. 5, 9 and 10), or start positions of respective downlink transmission resource regions (FIGS. 3-5, 9 and 10), or specific frequency positions in the first several OFDM symbols in the downlink transmission period of time (FIGS. 3-4 and 7), or all the OFDM symbols throughout the downlink transmission period of time in the time domain at a specific frequency position in the downlink transmission period of time, or other fixed positions (FIGS. 5, 9 and 10). 

Regarding Claim 3, modified ZHOU discloses the method according to claim 2. 
ZHOU discloses wherein the elementary data transmission elements each are a resource block comprising N sub-carriers by M OFDM symbols, wherein N and M are positive integers (FIGS. 9-10). 

Regarding Claim 4, modified ZHOU discloses the method according to claim 2. 
ZHOU discloses wherein when the resource positions of the reserved resources are specific frequency positions in the downlink transmission period of time (FIGS. 3-4), the frequency positions are Y Sub-Carriers (SCs) in the downlink transmission period of time, wherein the Y SCs can be consecutive or discrete, and Y is a positive integer (FIGS. 3-4, 7 and 9-10). 

Regarding Claim 8, ZHOU discloses a method for detecting downlink control information (see FIG. 2, step 25), the method comprising: 
detecting downlink control information over reserved resources in a downlink transmission period of time (see FIG. 13, step 132), wherein the downlink transmission period of time comprises at least one symbol, or a length of the downlink transmission period of time is B ms, wherein B is a positive integer (see FIGS. 9-10); 
determining a data transmission region indicated in the detected downlink control information according to the downlink control information (FIG. 12, [0109], see also FIG. 11, step 114); and 
detecting subsequent downlink control information in the data transmission region (FIG. 12, [0109], see also FIG. 13, step 132). 
ZHOU does not disclose: 
obtaining a next reserved resource position which downlink control information is to be detected and received according to the data transmission region; 
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal.
However, DAMNJANOVIC  teaches:
obtaining a next reserved resource position which downlink control information is to be detected and received according to the data transmission region (see [0064], “base station 105 may be transmitting channel usage beacons or preambles beginning in eCC SCell TTI n+1 335-b; and the UE 115 may thus receive a preamble transmission from the base station 105 in eCC SCell TTI n+7 325-b upon initiating monitoring of eCC SCell 315-b. The UE 115 may then receive a control or data transmission (e.g., PDCCH or PDSCH) on eCC SCell from the base station 105 in eCC SCell TTI n+8 340-b”, wherein the preamble at TTI n+7 325-b instructs ( or indicates channel availability to) the UE to receive control information at TTI n+8 340-b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of DAMNJANOVIC to the method of ZHOU, in order to reduce resource usage (e.g., power, time, etc.) for monitoring a channel availability for communication as suggested by DAMNJANOVIC (see [0003]).
modified ZHOU does not disclose:
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal.
However, LIU teaches: 
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal ([0038], “the number of subcarriers and the number of OFDM symbols included in a PDCCH” are different …”, wherein the the number of subcarriers and the number of OFDM symbols included in a PDCCH are determined, for example,  in the subframe transmitted for the second time; [0135], “to notify REs included in the E-CCE of the first type and/or REs included in the E-CCE of the second type to the user equipment through broadcast, system information, or radio resource control protocol RRC signaling”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LIU as mentioned above to the method of ZHOU, in order to improve transmission efficiency, and reduce transmission complexity by solving a transmission problem of available changing transmission resources caused by introduction of an E-PDCCH as suggested by LIU (see [0007]-[0021]).

Regarding Claim 9, modified ZHOU discloses the method according to claim 8. 
ZHOU discloses wherein resource positions of the reserved resources are start positions of respective elementary data transmission elements (FIGS. 5, 9 and 10), or start positions of respective downlink transmission resource regions (FIGS. 3-5, 9 and 10), or specific frequency positions in the first several OFDM symbols in the downlink transmission period of time (FIGS. 3-4 and 10), or all the OFDM symbols throughout the downlink transmission period of time in the time domain at a specific frequency position in the downlink transmission period of time, or other fixed positions (FIGS. 5, 9 and 10). 

Regarding Claim 10, modified ZHOU discloses the method according to claim 9.
ZHOU discloses wherein the elementary data transmission elements each are a resource block comprising N sub-carriers by M OFDM symbols, wherein N and M are positive integers (FIGS. 3-4 and 9-10); and when the reserved resources are elementary data transmission elements, downlink control information is detected at a granularity of S1 elementary data transmission elements in the frequency domain, and S2 elementary data transmission elements in the time domain, wherein S1 and S2 are positive integers (FIGS. 9-10, for example, by one subcarrier distance in frequency domain and one OFDM symbol in time domain). 

Regarding Claim 11, modified ZHOU discloses the method according to claim 9. 
ZHOU discloses wherein when the reserved resources are elementary data transmission elements (FIGS. 5, 7 and 9-10), the elementary data transmission elements each comprise a downlink control channel (FIGS. 5, 7 and 9-10, [0067], “PDCCH transmission”), or a part of a downlink control channel (FIGS. 3-4, [0067]); or when the resource positions of the reserved resources are specific frequency positions in the downlink transmission period of time, the frequency positions are Y Sub-Carriers (SCs) in the downlink transmission period of time, wherein the Y SCs can be consecutive or discrete, and Y is a positive integer (FIGS. 5 and 9-10, [0102]-[0103]). 

Regarding Claim 16, ZHOU discloses an apparatus for transmitting downlink control information (FIGS. 14-15), the apparatus comprising a memory configured to store computer-readable programs and a processor configured to execute the computer-readable programs ([0139], wherein a processor is running the program) to: 
determine a state of resource allocation in a downlink transmission period of time (see FIGS. 2 and 11 and associated paragraphs, wherein the resources are determined, reserved and mapped, indicating a state of resource allocation), wherein the resource allocation comprises allocation of at least one downlink transmission resource region, different time resources or frequency resources or time-frequency resources are occupied by different downlink transmission resource regions (FIGS. 2 and 11, and associated paragraphs,  “determine a first time set and a second time set”; see also FIG. 5 or 9, wherein time-frequency resources (REs or PRBs) are reserved, e.g.,  for control signaling), and the downlink transmission period of time comprises at least one symbol, or a length of the downlink transmission period of time is B ms, wherein B is a positive integer (FIGS. 5 and 9, wherein some symbols are reserved for control signaling, TTI is the length of downlink transmission period of time, for example, the first control signaling occupies three symbols); 
transmit downlink control information over reserved resources in the at least one downlink transmission resource region (FIG. 2, steps 23-24), wherein at least one User Equipment (UE) is scheduled in the downlink control information to transmit data in the downlink transmission resource region (FIG. 9 and [0106], “The network side device transmits downlink signaling to a UE, where the downlink signaling includes information of a PRB used for data signal transmission, where the PRB used for data signal transmission is a part or all of reserved bandwidth”) and detects the downlink control information over the reserved resources in the downlink transmission period of time (FIG. 2, steps 24-25).
ZHOU does not disclose: 
transmit a preamble sequence to instruct a UE or a group of UEs to receive the downlink control information in the downlink transmission period of time;  
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal.
However, DAMNJANOVIC  teaches:
transmit a preamble sequence to instruct a UE or a group of UEs to receive the downlink control information in the downlink transmission period of time (see [0064], “base station 105 may be transmitting channel usage beacons or preambles beginning in eCC SCell TTI n+1 335-b; and the UE 115 may thus receive a preamble transmission from the base station 105 in eCC SCell TTI n+7 325-b upon initiating monitoring of eCC SCell 315-b. The UE 115 may then receive a control or data transmission (e.g., PDCCH or PDSCH) on eCC SCell from the base station 105 in eCC SCell TTI n+8 340-b”, wherein the preamble at TTI n+7 325-b instructs ( or indicates channel availability to) the UE to receive control information at TTI n+8 340-b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of DAMNJANOVIC to the method of ZHOU, in order to reduce resource usage (e.g., power, time, etc.) for monitoring a channel availability for communication as suggested by DAMNJANOVIC (see [0003]).
modified ZHOU does not disclose: 
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal.
However, LIU teaches: 
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal ([0038], “the number of subcarriers and the number of OFDM symbols included in a PDCCH are different …”, wherein the the number of subcarriers and the number of OFDM symbols included in a PDCCH are determined, for example,  in the subframe transmitted for the second time; [0135], “to notify REs included in the E-CCE of the first type and/or REs included in the E-CCE of the second type to the user equipment through broadcast, system information, or radio resource control protocol RRC signaling”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LIU as mentioned above to the method of ZHOU, in order to improve transmission efficiency, and reduce transmission complexity by solving a transmission problem of available changing transmission resources caused by introduction of an E-PDCCH as suggested by LIU (see [0007]-[0021]).

Regarding Claim 17, modified ZHOU discloses the apparatus according to claim 16.
ZHOU further discloses wherein resource positions of the reserved resources are start positions of respective elementary data transmission elements (FIGS. 5, 9 and 10), or start positions of respective downlink transmission resource regions (FIGS. 3-5, 9 and 10, [0067]), or specific frequency positions in the first several OFDM symbols in the downlink transmission period of time (FIGS. 3-4, 7, 9-10), or all the OFDM symbols throughout the downlink transmission period of time in the time domain at a specific frequency position in the downlink transmission period of time, or other fixed positions (FIGS. 5, 9 and 10). 

Regarding Claim 18, modified ZHOU discloses the apparatus according to claim 17. 
ZHOU further discloses wherein the elementary data transmission elements each are a resource block comprising N sub-carriers by M OFDM symbols, wherein N and M are positive integers (FIGS. 9-10). 

Regarding Claim 19, modified ZHOU discloses the apparatus according to claim 17. 
ZHOU further discloses wherein when the resource positions of the reserved resources are specific frequency positions in the downlink transmission period of time (FIGS. 3-5, 7, and 9-10), the frequency positions are Y Sub-Carriers (SCs) in the downlink transmission period of time, wherein the Y SCs can be consecutive or discrete, and Y is a positive integer (FIGS. 9-10). 

Regarding Claim 23, ZHOU discloses an apparatus for detecting downlink control information ([0102], “a UE needs to perform blind detection on only a part of resources”), the apparatus comprising a memory configured to store computer-readable programs and a processor configured to execute the computer-readable programs ([0139], wherein a processor is running the program) to: 
detect downlink control information over reserved resources in a downlink transmission period of time (see FIG. 13, step 132), wherein the downlink transmission period of time comprises at least one symbol, or a length of the downlink transmission period of time is B ms, wherein B is a positive integer (see FIGS. 9-10); 
determine a data transmission region indicated in the detected downlink control information according to the downlink control information (FIG. 12, [0109], see also FIG. 11, step 114); and 
detect subsequent downlink control information in the data transmission region (FIG. 12, [0109], see also FIG. 13, step 132). 
ZHOU does not disclose: 
obtain a next reserved resource position which downlink control information is to be detected and received according to the data transmission region; 
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal.
However, DAMNJANOVIC  teaches:
obtain a next reserved resource position which downlink control information is to be detected and received according to the data transmission region (see [0064], “base station 105 may be transmitting channel usage beacons or preambles beginning in eCC SCell TTI n+1 335-b; and the UE 115 may thus receive a preamble transmission from the base station 105 in eCC SCell TTI n+7 325-b upon initiating monitoring of eCC SCell 315-b. The UE 115 may then receive a control or data transmission (e.g., PDCCH or PDSCH) on eCC SCell from the base station 105 in eCC SCell TTI n+8 340-b”, wherein the preamble at TTI n+7 325-b instructs ( or indicates channel availability to) the UE to receive control information at TTI n+8 340-b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of DAMNJANOVIC to the method of ZHOU, in order to reduce resource usage (e.g., power, time, etc.) for monitoring a channel availability for communication as suggested by DAMNJANOVIC (see [0003]).
modified ZHOU does not disclose:
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal.
However, LIU teaches: 
wherein the reserved resources for transmitting downlink control information are determined in a following scheme: 
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal ([0038], “the number of subcarriers and the number of OFDM symbols included in a PDCCH” are different …”, wherein the the number of subcarriers and the number of OFDM symbols included in a PDCCH are determined, for example,  in the subframe transmitted for the second time; [0135], “to notify REs included in the E-CCE of the first type and/or REs included in the E-CCE of the second type to the user equipment through broadcast, system information, or radio resource control protocol RRC signaling”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LIU as mentioned above to the method of ZHOU, in order to improve transmission efficiency, and reduce transmission complexity by solving a transmission problem of available changing transmission resources caused by introduction of an E-PDCCH as suggested by LIU (see [0007]-[0021]).

Regarding Claim 24, modified ZHOU discloses the apparatus according to claim 23.
ZHOU further discloses wherein resource positions of the reserved resources are start positions of respective elementary data transmission elements (FIGS. 5, 9 and 10), or start positions of respective downlink transmission resource regions (FIGS. 3-5, 9 and 10, [0067]), or specific frequency positions in the first several OFDM symbols in the downlink transmission period of time (FIGS. 3-5, 9 and 10), or all the OFDM symbols throughout the downlink transmission period of time in the time domain at a specific frequency position in the downlink transmission period of time, or other fixed positions (FIGS. 5, 9 and 10). 

Regarding Claim 25, modified ZHOU discloses the apparatus according to claim 24. 
ZHOU further discloses:
wherein the elementary data transmission elements each are a resource block comprising N sub-carriers by M OFDM symbols, wherein N and M are positive integers (FIGS. 9-10); and 
the processor is further configured to execute the computer-readable programs, when the reserved resources are elementary data transmission elements (FIGS. 5, 7, 9-10), to detect downlink control information at a granularity of S1 elementary data transmission elements in the frequency domain, and S2 elementary data transmission elements in the time domain, wherein S1 and S2 are positive integers (FIGS. 9-10, for example, by one subcarrier distance in frequency domain and one OFDM symbol in time domain). 

Regarding Claim 26, modified ZHOU discloses the apparatus according to claim 24. 
ZHOU further discloses wherein when the reserved resources are elementary data transmission elements (FIGS. 5, and 9-10), the elementary data transmission elements each comprise a downlink control channel (FIGS. 3-4, 5, 7, and 9-10, [0067]), or a part of a downlink control channel (FIGS. 3-4); or when the resource positions of the reserved resources are specific frequency positions in the downlink transmission period of time (FIGS. 3-5, 7, and 9-10, [0067]), the frequency positions are Y Sub-Carriers (SCs) in the downlink transmission period of time, wherein the Y SCs can be consecutive or discrete, and Y is a positive integer (FIGS. 5 and 9-10, [0102]-[0103]).

Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, DAMNJANOVIC and LIU as applied in Claims 1, 8, 16 and 23, and further in view of , YOUNG-HAN (US 2017/0208568 A1) and SADEK (US 2015/0063151 A1).
Regarding Claims 33 and 35,  modified ZHOU discloses the method according to claims 1 and 16.
modified ZHOU does not disclose wherein the downlink control information comprises an ID of the scheduled UE, and/or a size of a data region; and the downlink control information further comprises a size of an idle region.
However, YOUNG-HAN teaches:
wherein the downlink control information comprises an ID of the scheduled UE ([0140], “DCI for group scheduling may include active user set to indicate identity of scheduled UEs in the current DCI. This can be indicated via an X-bit bitmap, where a bit value 1 in a position x indicates that UE x (in relative UE ID) is scheduled by the current DCI; a bit value 0 indicates that the UE is not scheduled”; [0179], “the UE can be configured to decode at least one DCI in each TTI (slot/subframe), whose payload size (number of information bits in a DCI) is selected from C candidate payload sizes (for NR -PDSCH reception)”), and/or a size of a data region ([0140], wherein X-bit map is the data transmission area and/or the idle area indicated in DCI; also those bits for payload is data transmission area, otherwise is idle area). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YOUNG-HAN as mentioned above to the method of ZHOU, in order to  enhance flexibility of eNB scheduling and data transmission configurations based on a DCI group scheduling designed in a modularized manner as suggested by YOUNG-HAN (see [0140] and [0150]).
modified ZHOU does not disclose: 
the downlink control information further comprises a size of an idle region.
However, SADEK teaches:
the downlink control information further comprises a size of an idle region ( [0098], “reading RB information from a control channel (e.g., PDCCH) and calculating a utilization metric based on (e.g., as a ratio of) the total number of RBs allocated and the total number of RBs available as derived from the RB information”, wherein the total number of RBs available is considered a size of an idle region that is not being utilized or scheduled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of SADEK as mentioned above to the method of ZHOU, in order to improve operation to better manage interference to various devices operating in the increasingly crowded unlicensed frequency spectrum as suggested by SADEK (see [0008]).

Regarding Claim 34 and 36,  modified ZHOU discloses the method according to claims 8 and 23. 
ZHOU discloses the downlink control information is transmitted at a start position of the idle area (see FIG. 5). 
modified ZHOU does not disclsoe: wherein the downlink control information comprises an ID of the scheduled UE, and/or a size of a data region; when the downlink control information further comprises a size of an idle region, the method further comprises: determining a data transmission area and/or an idle area indicated in the detected downlink control information according to the downlink control information; and detecting subsequent downlink control information in other than the data transmission area and/or the idle area.
However, YOUNG-HAN teaches:
wherein the downlink control information comprises an ID of the scheduled UE ([0140], “DCI for group scheduling may include active user set to indicate identity of scheduled UEs in the current DCI. This can be indicated via an X-bit bitmap, where a bit value 1 in a position x indicates that UE x (in relative UE ID) is scheduled by the current DCI; a bit value 0 indicates that the UE is not scheduled”; [0179], “the UE can be configured to decode at least one DCI in each TTI (slot/subframe), whose payload size (number of information bits in a DCI) is selected from C candidate payload sizes (for NR -PDSCH reception)”), and/or  a sixe of a data region (see [0140])
the method further comprises: 
determining a data transmission area and/or an idle area indicated in the detected downlink control information according to the downlink control information ([0140], wherein X-bit map is the data transmission area and/or the idle area indicated in DCI; also those bits for payload is data transmission area, otherwise is idle area); and 
detecting subsequent downlink control information in other than the data transmission area and/or the idle area (FIG. 8, for example, the group scheduling region 870 or in FIG. 9, CSI-RS);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YOUNG-HAN as mentioned above to the method of ZHOU, in order to  enhance flexibility of eNB scheduling and data transmission configurations based on a DCI group scheduling designed in a modularized manner as suggested by YOUNG-HAN ([0140] and [0150]).
modified ZHOU does not disclose: 
the downlink control information further comprises a size of an idle region.
However, SADEK teaches:
the downlink control information further comprises a size of an idle region ( [0098], “reading RB information from a control channel (e.g., PDCCH) and calculating a utilization metric based on (e.g., as a ratio of) the total number of RBs allocated and the total number of RBs available as derived from the RB information”, wherein the total number of RBs available is considered a size of an idle region that is not being utilized or scheduled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of SADEK as mentioned above to the method of ZHOU, in order to improve operation to better manage interference to various devices operating in the increasingly crowded unlicensed frequency spectrum as suggested by SADEK ([0008]).

Response to Arguments
Applicant’s arguments filed on 09/29/2020 have been fully considered.
The Examiner respectfully disagrees with Applicant that the cited references, alone or in any combination, do not teach or suggest that an evolutional Node B (eNB) can determine a state of resource allocation in a downlink transmission period of time; that the eNB can transmit downlink control information over reserved resources in the at least one downlink transmission resource region; and that the eNB can schedule at least one UE to transmit data in the downlink transmission resource region through the downlink control information, such that the at least one UE can detect the downlink control information over reserved resources in the downlink transmission period of time.
ZHOU discloses: 
determining, by an evolutional Node B (eNB), a state of resource allocation in a downlink transmission period of time (see FIGS. 2 and 11 and associated paragraphs, wherein the resources are determined, reserved and mapped, indicating a state of resource allocation), wherein the resource allocation comprises allocation of at least one downlink transmission resource region, different time resources or frequency resources or time-frequency resources are occupied by different downlink transmission resource regions (FIGS. 2 and 11, and associated paragraphs,  “determine a first time set and a second time set”; see also FIG. 5 or 9, wherein time-frequency resources (REs or PRBs) are reserved, e.g.,  for control signaling), and the downlink transmission period of time comprises at least one symbol, or a length of the downlink transmission period of time is B ms, wherein B is a positive integer (FIGS. 5 and 9, wherein some symbols are reserved for control signaling, TTI is the length of downlink transmission period of time, for example, the first control signaling occupies three symbols); transmitting, by the eNB, downlink control information over reserved resources in the at least one downlink transmission resource region (FIG. 2, steps 23-24), wherein at least one User Equipment (UE) is scheduled in the downlink control information to transmit data in the downlink transmission resource region (FIG. 9 and [0106], “The network side device transmits downlink signaling to a UE, where the downlink signaling includes information of a PRB used for data signal transmission, where the PRB used for data signal transmission is a part or all of reserved bandwidth”) and detects the downlink control information over the reserved resources in the downlink transmission period of time (see FIG. 2, steps 24-25).
Applicant’s argument for claim limitations of Claim 1 (similarly Claims 8, 16 and 23) “transmitting, by the eNB, a preamble sequence to instruct a UE or a group of UEs to receive the downlink control information in the downlink transmission period of time” are covered by new art reference of DAMNJANOVIC.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416